Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 1 of 29 Page ID #:163



       Benjamin Taylor (SBN: 240636)
   1   btaylor@taylorlawfirmpc.com
       THE LAW OFFICES OF BENJAMIN TAYLOR
   2   A Professional Corporation
       1880 Century Park East, Suite 714
   3   Los Angeles, CA 90067
       Telephone: (310) 201 – 7600
   4   Facsimile: (310) 201 – 7601
   5   Amiad Kushner (pro hac vice)
       Akushner@seidenlegal.com
   6
       Jake Nachmani (pro hac vice)
       jnachmani@seidenlegal.com
       Seiden Law Group, LLPth
   7   469 Seventh Avenue, 5 Fl.
       New York, NY 10018
   8   Telephone: (646) 766 – 1914
       Facsimile: (646) 304 – 5277
   9

  10   Attorneys for Plaintiff/Counter-Defendant,
       Hong Liu
  11
                          UNITED STATES DISTRICT COURT FOR
  12
                        THE CENTRAL DISTRICT OF CALIFORNIA
  13
                                       WESTERN DIVISION
  14

  15
                                               Case No: 2:20-cv-08035-SVW-JPR
       HONG LIU,
  16
                                               PLAINTIFF’S MEMORANDUM OF
                    Plaintiff,                 POINTS AND AUTHORITIES IN
  17                                           SUPPORT OF MOTION TO
                           v.                  DISMISS DEFENDANT FARADAY’S
  18                                           FIRST AND FOURTH
       FARADAY&FUTURE INC.,                    COUNTERCLAIM AND STRIKE
  19                                           DEFENDANT FARADAY’S AND
       SMART KINGLTD., JIAWEI                  DEFENDANT SMART KING’S
  20                                           SECOND AFFIRMATIVE DEFENSE
       WANG, and CHAOYING DENG
  21                                           Complaint filed on:
  22                                           January 3, 2020
                    Defendants.                Counterclaim filed on:
  23
       FARADAY&FUTURE INC.,                    November 19, 2020
  24
                    Counterclaimant,
  25
                           v.
  26
       HONG LIU,
  27
                    Counter-Defendant.
  28


                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 2 of 29 Page ID #:164




   1                                                                                  -
   2
                                                              TABLE OF CONTENTS
   3

   4   PRELIMINARY STATEMENT .................................................................................... 1
   5
       STATEMENT OF FACTS AND PROCEDURAL HISTORY ..................................... 4
   6

   7   ARGUMENT ...................................................................................................................................................... 8
   8
           I. FARADAY HAS FAILED TO ADEQUATELY PLEAD FRAUDULENT
   9          INDUCEMENT .................................................................................................. 9
  10          A. Faraday Has Failed To Allege An Actionable Misrepresentation ............... 9
  11
              1. Faraday’s Counterclaim Fails To Identify Any False Statement And Is An
  12
                      Impermissibly Vague Puzzle Pleading ........................................................ 9
  13

  14          2. Faraday’s Allegations Of Falsity Are Implausible .................................... 12
  15
              3. Faraday Has Failed To Plead Fraud With Specificity ............................... 14
  16

  17
              4. The Alleged Misrepresentations Are Inactionable Future Promises ......... 17

  18
              B. Faraday Has Failed To Adequately Allege Fraudulent Intent ................... 18
  19
              C. Faraday’s Counterclaim For Rescission Fails ........................................... 20
  20

  21       II. FARADAY’S AND SMART KING’S AFFIRMATIVE DEFENSE OF
  22
               FRAUDULENT INDUCEMENT SHOULD BE STRICKEN ...................... 20

  23   CONCLUSION ............................................................................................................................................... 22

  24

  25

  26

  27

  28
                                                                                     -i-
                                                  MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 3 of 29 Page ID #:165



                                            TABLE OF AUTHORITIES
   1
       Cases
   2

   3   Alexander & Baldwin, Inc. v. C&H Sugar Co., Inc.,
         2010 WL 11508374 (C.D. Cal. Apr. 21, 2010).................................................... 12
   4

   5   Anthony v. Iron Mountain, Inc.,
        2020 WL 5793449 (C.D. Cal. Sept. 25, 2020) ..................................................... 18
   6

   7   Apex Compounding Pharmacy, LLC v. eFax Corp.,
        2017 WL 9500946 (C.D. Cal. Apr. 20, 2017)...................................................... 19
   8

   9   Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................ 8, 13
  10
       Bay City Surgery Ctr., Inc. v. Int’l Longshore & Warehouse Union-Pac. Mar. Ass’n
  11    Welfare Plan Bd. of Trustees,
        2016 WL 11185299 (C.D. Cal. Aug. 31, 2016) ................................................... 21
  12

  13   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)................................................ 8, 13
  14
       Bonilla v. Nationstar Mortg., LLC,
  15    2018 WL 5116243 (C.D. Cal. Jan. 4, 2018) ........................................................ 15
  16
       Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047 (9th Cir. 2011) ................. 8
  17
       Cheng Jiangchen v. Rentech, Inc.,
  18
        2017 WL 10363990 (C.D. Cal. Nov. 20, 2017).. ................................................. 10
  19
       Colby v. Newman, 2013 WL 12125529 (C.D. Cal. Aug. 29, 2013) ........................ 14
  20

  21   Depot, Inc. v. Caring for Montanans, Inc.,
        915 F.3d 643 (9th Cir. 2019) .......................................................................... 15, 16
  22

  23   Deutsch-Hollandische Tabakgesellschaft Mbh & Co., Kg v. Trendsettah USA, Inc.,
        2017 WL 7080262 (C.D. Cal. June 16, 2017) ..................................................... 20
  24

  25   Fischler Kapel Holdings, LLC, et al. v. Flavor Producers, LLC et al.,
         2020 WL 6939887 (C.D. Cal. Nov. 25, 2020) ............................................... 15, 16
  26

  27   Gibson Brands, Inc. v. John Hornby Skewes & Co.,
        2014 WL 4187979 (C.D. Cal. Aug. 22, 2014) ..................................................... 21
  28
                                                              -ii-
                                      MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 4 of 29 Page ID #:166




   1
       Giron v. Wells Fargo Bank, N.A.,
   2    2014 WL 12589628 (C.D. Cal. May 27, 2014)… ............................................... 16
   3
       Grand Fabrics Int’l Ltd. v. Melrose Textile, Inc.,
   4    2018 WL 6112619 (C.D. Cal. May 14, 2018) ..................................................... 19
   5
       Heber v. Toyota Motor Sales U.S.A., Inc.,
   6    2017 WL 5642312 (C.D. Cal. Sept. 20, 2017) ..................................................... 13
   7
       Hernandez v. Select Portfolio, Inc.,
   8    2015 WL 3914741 (C.D. Cal. June 25, 2015) ................................................. …13
   9
       Hsu v. UBS Fin. Servs. Inc., 507 F. App'x 716 (9th Cir. 2013) ................................ 9
  10

  11
       In re Countrywide Fin. Corp. Mortg.-Backed Sec. Litig.,
         2012 WL 10731957 (C.D. Cal. June 29, 2012) ................................................... 17
  12

  13
       In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541 (9th Cir. 1994) ................................. 10

  14   Kanarowski v. Bruker Nano, Inc.,
  15
        2019 WL 3249601 (C.D. Cal. Apr. 18, 2019)...................................................... 17

  16   Kulesa v. PC Cleaner, Inc.,
  17
        2012 WL 12886844 (C.D. Cal. Oct. 12, 2012) .................................................... 16

  18   Kwan v. SanMedica Int’l,
  19    854 F.3d 1088 (9th Cir. 2017) ................................................................................ 8

  20   Lovejoy v. AT&T Corp., 92 Cal. App. 4th 85 (2001) .............................................. 18
  21
       Manlin v. Ocwen Loan Servicing, LLC,
  22    2017 WL 8180779 (C.D. Cal. Dec. 7, 2017) ....................................................... 19
  23
       Miller v. City and County of San Francisco,
  24    187 Cal. App. 2d 480 (196) .................................................................................. 16
  25
       Min Sook Shin v. Umeken, U.S.A., Inc.,
  26    2017 WL 6885380 (C.D. Cal. Oct. 26, 2017) ...................................................... 13
  27

  28
                                                               -iii-
                                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 5 of 29 Page ID #:167



       MJC Am., Ltd. v. Gree Elec. Appliances, Inc. of Zhuhai,
   1
        2014 WL 12597149 (C.D. Cal. Aug. 13, 2014) ................................................... 13
   2
       Nguyen v. Endologix, Inc., 962 F.3d 405 (9th Cir. 2020) ......................................... 9
   3

   4   Oestreicher v. Alienware Corp.,
   5
        544 F. Supp. 2d 964 (N.D. Cal. 2008) ................................................................. 18

   6   Patel v. Parnes, 253 F.R.D. 531 (C.D. Cal. 2008) .................................................. 11
   7
       Perrin v. Sw. Water Co.,
   8     2010 WL 11459200 (C.D. Cal. June 30, 2010) ................................................... 11
   9
       R Power Biofuels, LLC v. Chemex LLC,
  10     2016 WL 6663002 (N.D. Cal. Nov. 11, 2016) ..................................................... 16
  11
       Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681 (9th Cir. 2011) .................... 17
  12

  13
       RePET, Inc. v. Zhao,
         2016 WL 11634745 (C.D. Cal. Sept. 2, 2016)..................................................... 14
  14

  15
       Salameh v. Tarsadia Hotel, 726 F.3d 1124 (9th Cir. 2013) ................................ 9, 16

  16   Sanchez v. Aurora Loan Servs., LLC,
  17
         2014 WL 12589660 (C.D. Cal. June 10, 2014) ................................................... 20

  18   Sprewell v. Golden State Warriors, 266 F.3d 979 (9th Cir. 2001) .......................... 12
  19
       Stadco Acquisition LLC v. Aerospace Holdings Inc.,
  20     2016 WL 9343762 (C.D. Cal. Sept. 21, 2016) ..................................................... 20
  21
       Stretch Lab Franchise, LLC v. Stretch Lab, LLC,
  22     2019 WL 2279388 (C.D. Cal. Mar. 4, 2019) .......................................9, 11, 17, 18
  23
       Swartz v. KPMG LLP, 476 F.3d 756 (9th Cir. 2007) .............................................. 14
  24

  25   Tanedo v. E. Baton Rouge Parish School Bd.,
         2012 WL 5447959 (C.D. Cal. Oct. 4, 2012) ........................................................ 18
  26

  27   Tenzer v. Superscope, Inc., 39 Cal. 3d 18 (1985) .................................................... 18
  28
                                                            -iv-
                                     MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 6 of 29 Page ID #:168




   1
       Trademark Holdings of Illinois, LLC v. Kings Two Dental Supply,
   2     2009 WL 10674423 (C.D. Cal. Aug. 20, 2009) ................................................... 21
   3
       UMG Recordings, Inc. v. Glob. Eagle Entm’t, Inc.,
   4    117 F. Supp. 3d 1092 (C.D. Cal. 2015).......................................................... 16, 19
   5
       Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097 (9th Cir. 2003)................................ 9
   6

   7
       Wenger v. Lumisys, Inc., 2 F. Supp. 2d 1231 (N.D. Cal. 1998) .............................. 15

   8   Werner v. Am. Int’l Grp., Inc., 201 F.3d 446 (9th Cir. 1999) ................................... 9
   9
       Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970 (9th Cir. 2010)...................... 20
  10

  11
       Richard P. v. Vista Del Mar Child Care Serv.,
         106 Cal. App. 3d 860 (1980) ................................................................................ 17
  12

  13   Rules
  14   Fed. R. Civ. P. 9(b) ...........................................................................................passim
  15   Fed. R. Civ. P. 12(b)(6) ......................................................................................... 8, 9
  16   Fed. R. Civ. P. 12(f) ............................................................................................. 4, 20
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                    -v-
                                         MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 7 of 29 Page ID #:169




   1       Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned counsel and
   2   pursuant to Rules 12(b)(6) and 12(f) of the Federal Rules of Civil Procedure, submits
   3   this memorandum of points and authorities in support of his motion to dismiss
   4   Faraday&Future Inc.’s first and fourth counterclaim in its Counterclaim (ECF 72) and
   5   his motion to strike Faraday&Future Inc.’s and FF Intelligent Mobility Global Holdings
   6   Ltd.’s (f/k/a Smart King Ltd. (“Smart King”)) Second Affirmative Defenses in their
   7   Answers (ECF 68 & 70) (as to Plaintiff’s motions collectively, the “Motion”).1
   8                                 PRELIMINARY STATEMENT
   9
             By this Motion, Plaintiff seeks to dismiss or strike defendants’ deficiently pled,
  10
       implausible, and self-refuting counterclaims and defenses based on “fraudulent
  11
       inducement.” In the Complaint, Plaintiff, an eminently educated, highly respected, and
  12
       nationally accoladed attorney with blue chip clients and significant deal flow, alleged
  13
       that, beginning in the fall of 2017, he was fraudulently induced by Yueting Jia (“Jia”)
  14
       and Defendants to leave his senior equity partnership position at Mayer Brown and join
  15
       Faraday&Future Inc. (“Faraday” or the “Company”) as Faraday’s General Counsel.2
  16
       Specifically, in order to induce Plaintiff to leave his lucrative and sophisticated law
  17
       practice, Defendants knowingly made materially false and misleading representations
  18
       to Plaintiff about, inter alia, the value of Plaintiff’s employment compensation in the
  19
       form of equity options in Smart King, Faraday’s parent company, representing that
  20
       Smart King had already received a $2 billion investment from Evergrande Health
  21

  22
       1
       All capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in
  23 the Complaint (ECF 1) and Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to
     Dismiss (ECF 25). “¶__” are references to paragraphs in the Complaint. “CC ¶__” are references to
  24
     the paragraphs in Faraday’s Counterclaim (ECF 72). “Answer ¶__” are references to the paragraphs
  25 in Faraday’s Answer (ECF 68). References to “Nachmani Decl.” are to the Declaration of Jake
     Nachmani and the exhibit attached thereto. Unless otherwise noted, all emphasis is added, and all
  26 internal quotations and citations are omitted.
       2
  27  Mr. Jia is presently not a party to this matter due to the automatic stay in his personal bankruptcy
     case, which is currently pending before the United States Bankruptcy Court for the Central District of
  28 California, In re Yueting Jia, 2:19-bk-24804-VZ (Bankr. C.D. Cal.).
                                                       -1-
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 8 of 29 Page ID #:170




   1   Industry Group Ltd. (“Evergrande”). Pursuant to that investment, Plaintiff’s equity
   2   compensation would have been worth approximately $90 million.
   3         That purported investment was, however, a lie. Smart King had received nothing
   4   close to the $2 billion – and never would. In reliance on Defendants’ misrepresentations
   5   about, inter alia, his compensation package and the financial viability of Faraday,
   6   Plaintiff resigned from Mayer Brown in February 2018 and subsequently joined
   7   Faraday as the Company’s General Counsel. Plaintiff discovered the truth about
   8   Defendants’ fraud too late and suffered damages as a result, leading to the filing of this
   9   lawsuit.
  10         Now, by its first counterclaim for fraudulent inducement and its fourth
  11   counterclaim    for   rescission     of   the     Employment   Agreement      (collectively,
  12   “Counterclaim”), Faraday seeks to avoid its obligations to Mr. Liu by claiming that
  13   black is white and up is down. Faraday maintains that it was not Jia and Defendants
  14   who fraudulently induced Plaintiff, but rather that it was Plaintiff who perpetrated the
  15   fraud against Faraday, fraudulently inducing the Company to hire him.
  16         This is nonsense. Defendants chose not to seek dismissal of any of Plaintiff’s
  17   claims in the Complaint, including his claims that Defendants fraudulently induced him
  18   into leaving his law partnership and that Defendants committed securities fraud in
  19   violation of the federal securities laws, implicitly conceding that Plaintiff’s allegations
  20   were adequately pled. Instead, Faraday has resorted to taking cheap pot shots at
  21   Plaintiff, filing the Counterclaim and forcing Plaintiff to respond to this meritless attack
  22   on his credibility and reputation.
  23         By this Motion, Plaintiff responds accordingly. Faraday’s Counterclaim,
  24   sounding in fraud and thus subject to the heightened pleading standard of Federal Rule
  25   of Civil Procedure 9(b) (“Rule 9(b)”), fails and should be dismissed for all of the
  26   following reasons.
  27         First, Faraday’s Counterclaim is so inadequately pled that it is unclear what facts
  28   Faraday alleges to be false and how those facts give rise to Mr. Liu’s purported liability.
                                                       -2-
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 9 of 29 Page ID #:171




   1   Given these vagaries, Plaintiff is unsure to what specifically he must respond and how.
   2   The Counterclaim amounts to a puzzle pleading and should be dismissed as such.
   3         Second, to the extent the Counterclaim alleges a theory of liability, such a theory
   4   is absurd. In order for Faraday’s theory to make sense, Mr. Liu, the impeccably
   5   credentialed, respected, and nationally accoladed senior equity partner and former
   6   senior executive at two investment banks, must have somehow lied to his former
   7   colleagues, adversaries, and clients about who he really was and what he was capable
   8   of doing, skating by on an upward career trajectory, all the while not having the
   9   necessary professional experience and expertise to achieve such success – and manage
  10   to not get found out in the process. The Court should not waste any time considering
  11   these implausible allegations.
  12         Third, Faraday’s Answer contradicts its Counterclaim. Faraday alleges in its
  13   Answer, that it “lacks the knowledge or information sufficient to form a belief” as to
  14   numerous allegations in the Complaint.           These allegations concern Mr. Liu’s
  15   educational background, professional background and experience, professional
  16   accomplishments, honors and awards, his roles and duties at the investment banks and
  17   law firms where he worked prior to joining Faraday, and his deal flow and client size.
  18   And yet, by its Counterclaim, Faraday appears to allege, albeit with impermissible
  19   vagueness, that Plaintiff misrepresented those same topics to Faraday. The Company
  20   cannot plausibly allege that Mr. Liu’s representations were false and at the same time
  21   allege that it does not have a basis to know whether these same facts are true or false.
  22         Fourth, Faraday has failed to plead its fraudulent inducement claim with
  23   specificity. Faraday improperly and impressionistically distills and summarizes what
  24   Mr. Liu purportedly said when it is required to plead the specific content of Mr’s Liu’s
  25   actual representations. Additionally, Faraday does not allege when these purported
  26   statements were made, failing to provide even a general time period for their issuance.
  27         Fifth, even if Faraday properly identified a misrepresentation by Mr. Liu, which
  28   it has not, any such misrepresentation would amount to a purported promise by Mr. Liu
                                                  -3-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 10 of 29 Page ID
                                  #:172



 1   to perform as Faraday’s General Counsel in accordance with his experience and
 2   expertise. Such a misrepresentation is not actionable and cannot be the basis for fraud
 3   under controlling California and Ninth Circuit law.
 4         Sixth, Faraday’s fraudulent inducement claim fails because Faraday’s allegations
 5   of scienter and fraudulent intent are woefully lacking. Faraday is required to plead
 6   specific facts that give rise to an inference of Mr. Liu’s state of mind; it has not done
 7   so. Instead, Faraday has mechanically recited threadbare and conclusory allegations
 8   concerning what Mr. Liu knew and intended; this is inadequate.
 9         Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure (“Rule 12(f)”),
10   Faraday’s and Smart King’s second affirmative defense of fraudulent inducement
11   (“Affirmative Defense”) should be stricken. Maintaining a defense for fraudulent
12   inducement against Mr. Liu, Faraday and Smart King are obligated to plead that defense
13   with particularity pursuant to Rule 9(b). Instead, their Affirmative Defense is one
14   sentence long and is devoid of any specific allegations whatsoever. It fails on its face.
15         For all these reasons, Plaintiff’s Motion should be granted in its entirety.
16              STATEMENT OF FACTS AND PROCEDURAL HISTORY
17
     The Complaint
18

19
           Plaintiff filed the Complaint (ECF 1) in the Southern District of New York

20
     (“SDNY”) on January 3, 2020. Plaintiff alleged that he, a respected senior equity

21
     partner at Mayer Brown LLP (“Mayer Brown”) with a degree from Harvard Law School

22
     (and an MBA from the University of Oxford), was fraudulently induced by Faraday and

23
     the other Defendants to leave his prestigious and lucrative China-based law practice,

24
     known for its high-profile clients, large deal sizes, and continuing and repeat business

25
     and join Faraday as its General Counsel. ¶¶1-5; 15-27. Indeed, it was specifically

26
     because of Plaintiff’s professional experience, reputation, and success that Defendants

27
     sought to recruit Plaintiff; for years, Faraday had been, without success, seeking to

28
     develop and market a viable electric car, and the addition of Plaintiff, a globally-
                                                -4-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 11 of 29 Page ID
                                  #:173



 1   respected professional with decades of experience, would bolster Faraday’s credibility
 2   with its stakeholders. ¶¶27-29.
 3         But inducing Plaintiff to leave behind his law practice while he was at the
 4   pinnacle of his career required Defendants to offer Plaintiff a cash and equity
 5   compensation package that was superior to what Plaintiff was earning at Mayer Brown.
 6   ¶¶27, 33. Accordingly, in October 2017, Defendants offered Plaintiff equity options in
 7   Smart King, Faraday’s parent company, that were equal to two percent of the total
 8   equity in Smart King, equity valued at $43 million. ¶34.
 9         To sweeten the deal and lead Plaintiff to believe that Faraday could make good
10   on its compensation commitments to Plaintiff, during the course of numerous
11   employment negotiation meetings held in January 2018, Jia, Faraday’s then-CEO, and
12   Defendants represented that, through a private Series A offering, Smart King had
13   already received $2 billion in funding from Evergrande Health Industry Group Ltd.
14   (“Evergrande”) at a valuation of $4.5 billion (as to the investment, the “Evergrande
15   Transaction”). ¶¶35-38. Pursuant to that investment, Plaintiff’s Smart King Options
16   were purportedly worth $90 million.
17         During the course of these employment negotiations, Jia, and his agents at
18   Faraday, made a number of additional misrepresentations to Plaintiff concerning the
19   compensation and benefits Plaintiff would have upon joining Faraday, all of which were
20   explicitly incorporated into the Employment Agreement and Director Compensation
21   Agreement. ¶¶41, 57-58. In reliance on these representations, in February 2018,
22   Plaintiff resigned from Mayer Brown and began working for Faraday. ¶59
23         What Plaintiff did not know was that these representations were lies. For
24   example, as to Defendants’ representations about the $2 billion investment from
25   Evergrande, Plaintiff subsequently learned that, despite Defendants’ repeated
26   assurances that Evergrande had purportedly already invested $2 billion in Smart King,
27   in reality, Evergrande had invested only $300 million. Evergrande would invest only
28   $800 million before terminating its relationship with Smart King. ¶¶39-40, 53. Given
                                              -5-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 12 of 29 Page ID
                                  #:174



 1   the $1.7 billion difference in funding, Plaintiff’s equity in Smart King was worth
 2   materially less than Defendants had represented.
 3   The Motion To Dismiss
 4
           Defendants filed their motion to dismiss the Complaint for lack of personal
 5
     jurisdiction or, in the alternative, to transfer the case to Central District of California,
 6
     on February 14, 2020. (ECF 20-23) (“Motion to Dismiss”). Notably, Defendants did
 7
     not challenge the adequacy of any of Plaintiff’s claims, including fraudulent inducement
 8
     and violations Section 10(b) of the Securities Exchange Act of 1934, conceding that
 9
     those claims were adequately pled under the heightened pleading standards of Rule 9(b)
10
     and the Private Securities Litigation Reform Act of 1995. That notwithstanding, given
11
     the case’s substantial nexus to California, on August 26, 2020, the court transferred the
12
     case to the Central District of California where the matter is now pending before this
13
     Court. ECF 39.
14

15   Faraday’s Counterclaim
16
           On November 19, 2020, Faraday filed its Counterclaim, bringing claims against
17
     Mr. Liu for, inter alia, fraudulent inducement and rescission of the Employment
18
     Agreement. Despite its prior concession that Plaintiff’s fraud claims against Faraday
19
     were adequately pled, in Faraday’s view, it is Plaintiff who has committed fraud.
20
           By its Counterclaim, Faraday alleges that Mr. Liu fraudulently induced Faraday
21
     to hire Plaintiff as Faraday’s General Counsel and Global Chief Administrative Officer.
22
     See CC ¶¶6-18. In connection with this fraud, according to Faraday, Mr. Liu made false
23
     statements to Faraday, upon which Faraday relied in hiring Mr. Liu. See CC ¶¶6-15.
24
     Without specifying which of the statements made by Mr. Liu before the Employment
25
     Agreement was signed were false and why, Faraday conclusorily alleges that Mr. Liu
26
     must have lied about his qualifications because, after Faraday had hired him, he
27
     allegedly could not perform on the job. See CC ¶¶24-45.
28
                                                 -6-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 13 of 29 Page ID
                                  #:175



 1         Faraday’s allegations are astoundingly vague. For example, Faraday alleges that
 2   Mr. Liu made representations about the professional positions Mr. Liu had held in China
 3   and the U.S., including working for the Chinese government as well as at prestigious
 4   global law firms and investment banks (CC ¶¶7, 10-11); his duties at these various
 5   positions (CC ¶¶7, 9-11); his areas of expertise, including securities regulations, capital
 6   financing, cross-border transactions, mergers and acquisitions, and regulatory disputes
 7   (CC ¶9); the industries in which he had extensive experience, including financial
 8   institutions, transportation, energy, manufacturing, and technology (CC ¶9); and that,
 9   having worked as a managing director at two investment banks, Mr. Liu had extensive
10   business contacts (CC ¶11).
11         However, Faraday does not specifically allege whether any of these statements
12   in, whole or in part, are false – or why. Faraday does not quote Mr. Liu or provide any
13   of his actual representations; instead, Faraday summarizes what Mr. Liu purportedly
14   said based on Faraday’s impression of the supposed representation. Additionally,
15   Faraday does not allege when any of these purported statements were made, failing to
16   provide even a general time period. Accordingly, Plaintiff is left to guess as to what
17   Faraday is alleging, forcing Plaintiff to shoot in the dark in response to Faraday’s factual
18   allegations and its theory of liability.
19   Faraday’s Answer And Faraday’s And Smart King’s Affirmative Defense
20
           On November 19, 2020, the same day that Faraday filed the Counterclaim,
21
     Faraday answered the Complaint (ECF 68) (“Answer”). For the purposes of this
22
     Motion, Faraday’s Answer is notable for at least two reasons.
23
           First, and as more fully set forth below and in Exhibit 1 to this Motion, Faraday
24
     alleges in its Answer that it “lacks the knowledge or information sufficient to form a
25
     belief” as to numerous allegations in the Complaint concerning Plaintiff’s educational
26
     background, professional background and experience, accomplishments, honorary
27
     awards, his roles and duties at the investment banks and law firms where he worked
28
                                                 -7-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 14 of 29 Page ID
                                  #:176



 1   prior to joining Faraday, and his deal flow and client size. See Answer ¶¶10-26. And
 2   yet, by its Counterclaim, Faraday alleges that Plaintiff purportedly misrepresented those
 3   same topics to Faraday.
 4          Second, Faraday in its Answer and Smart King in its substantively identical
 5   answer (ECF 70), set forth their second affirmative defense, a defense of fraudulent
 6   inducement against Mr. Liu (“Affirmative Defense”). See Answer ¶2 of Affirmative
 7   Defenses; ECF 70. That defense is but one conclusory statement. Id.
 8          For the reasons set forth below, Faraday’s counterclaims for fraudulent
 9   inducement and rescission of the Employment Agreement should be dismissed and
10   Faraday’s and Smart King’s affirmative defense of fraudulent inducement should be
11   stricken.
12                                          ARGUMENT
13
            A court will dismiss a complaint pursuant to Federal Rule of Civil Procedure
14
     12(b)(6) for lack of a cognizable legal theory or for insufficient facts pleaded to support
15
     an otherwise cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093
16
     (9th Cir. 2017). To avoid dismissal, the factual “allegations must be enough to raise a
17
     right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
18
     555 (2007) (“Twombly”). That is, the complaint must “contain sufficient factual matter,
19
     accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
20
     556 U.S. 662, 678 (2009) (“Iqbal”).
21
            Accusations of fraud require a heightened particularity in pleading. See Fed. R.
22
     Civ. P. 9(b). Rule 9(b) establishes that an allegation of “fraud or mistake must state
23
     with particularity the circumstances constituting fraud.” The “circumstances” required
24
     by Rule 9(b) are the “who, what, when, when, where, and how” of the fraudulent
25
     activity. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011).
26
     This heightened pleading standard ensures that allegations of fraud are specific enough
27
     to give respondents notice of the particular misconduct to defend against the charge and
28
                                                   -8-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 15 of 29 Page ID
                                  #:177



 1   not just deny that they have done anything wrong. Vess v. Ciba-Geigy Corp. USA, 317
 2   F.3d 1097, 1106 (9th Cir. 2003).
 3          As set forth below, pursuant to Rules 12(b)(6) and 9(b), Faraday has failed to
 4   adequately allege its fraudulent inducement counterclaim and, accordingly, has also
 5   failed to do so for its rescission counterclaim.
 6   I.     FARADAY HAS FAILED TO ADEQUATELY PLEAD FRAUDULENT
 7          INDUCEMENT
 8
            The elements of a fraudulent inducement claim are: (a) misrepresentation; (b)
 9
     scienter; (c) intent to defraud; (d) justifiable reliance; and (e) resulting damage. Werner
10
     v. Am. Int’l Grp., Inc., 201 F.3d 446 (9th Cir. 1999). Notwithstanding that Faraday has
11
     failed to allege reliance and damages, the following demonstrates that Faraday has
12
     failed to adequately allege the first three elements: falsity, scienter, and intent.
13

14
          A. Faraday Has Failed To Allege An Actionable Misrepresentation

15
            Pursuant to Rule 9(b), allegations of fraud, including fraudulent inducement,
16
     must set forth the “circumstances” of the fraud, including the “who, what, when, when,
17
     where, and how” of the fraudulent activity. Salameh v. Tarsadia Hotel, 726 F.3d 1124,
18
     1133 (9th Cir. 2013); see Stretch Lab Franchise, LLC v. Stretch Lab, LLC, 2019 WL
19
     2279388, at *2 (C.D. Cal. Mar. 4, 2019) (applicable to counterclaim of fraudulent
20
     inducement). Claims of fraud under Rule 9(b) must also be plausible. Nguyen v.
21
     Endologix, Inc., 962 F.3d 405, 415 (9th Cir. 2020). Faraday has failed to meet these
22
     pleading standards.
23
          1. Faraday’s Counterclaim Fails To Identify Any False Statement And Is An
24           Impermissibly Vague Puzzle Pleading
25
            Under Rule 9(b), a pleading “must set forth what is false or misleading about a
26
     statement, and why it is false.” Hsu v. UBS Fin. Servs. Inc., 507 F. App’x 716, 717 (9th
27
     Cir. 2013). A pleading will be dismissed where it forces the non-moving party and the
28
                                                  -9-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 16 of 29 Page ID
                                  #:178



 1   court to sort out the alleged false statements and match them with the corresponding
 2   alleged facts to interpret the claims. Cheng Jiangchen v. Rentech, Inc., 2017 WL
 3   10363990, at *5 (C.D. Cal. Nov. 20, 2017). Dismissal is appropriate for this type of
 4   “puzzle pleading,” as attempting to sort out allegations wastes judicial resources and
 5   undermines the requisite notice for the responding party. See In re GlenFed, Inc. Sec.
 6   Litig., 42 F.3d 1541, 1554 (9th Cir. 1994) (noting that “a complaint is not a puzzle” and
 7   that courts should not hold the responsive party accountable for “the burden of solving
 8   puzzles in addition to the burden of formulating an answer”).
 9         Here, Faraday’s Counterclaim fails to specifically identify which representations
10   made by Mr. Liu were purportedly false and why. For example, Faraday alleges that:
11
              • “Liu represented he could be FF’s Global Chief Administrative
12              Officer and General Counsel who would guide FF toward financial
                stability and an IPO.” CC ¶6;
13

14            • “Liu represented that, in the 1990s, he served as General Counsel
                and Director-General of the China Securities Regulatory
15
                Commission. In that role, he claimed to have been the lead
16              professional regulator responsible for drafting, interpreting, and
                administering China’s capital and securities market rules. He
17
                represented that he led the working group for drafting and enacting
18              China’s first securities law. He also purportedly served as a key
                member of the stock issuance examination board appointed by the
19
                State Council.” CC ¶7;
20
              • Liu “was ‘instrumental in connecting Mayer Brown’s offices in
21
                Asia, Europe and the Americas.’ In his roles at Mayer and prior law
22              firms, Liu claimed to have represented clients in all major categories
23
                of transactions.” CC ¶10; and

24            • “Liu represented to FF that he also had extensive connections in both
25
                the U.S. and China and could provide tremendous assistance to FF’s
                development. Liu described his investment banking background,
26              having worked as a managing director of two U.S. investment banks
27
                to support his ability to provide such assistance.” CC ¶14.

28
                                               -10-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 17 of 29 Page ID
                                  #:179



 1         These allegations are inadequately pled. First, Faraday does not explain which
 2   if any of these representations are false – to the extent that Faraday is even alleging that
 3   any are actionable. None of these allegations, all of which contain multiple sentences
 4   with numerous ideas and multiple purported representations, is identified as being false
 5   when made.
 6         And second, Faraday has failed to allege why these statements are false. For
 7   example, it is unclear if Faraday is maintaining that: (i) Mr. Liu never actually held the
 8   positions he represented to have had at the various investment banks and law firms listed
 9   on his CV; (ii) Mr. Liu misrepresented the clients for whom he had worked; (iii) Mr.
10   Liu misrepresented the scope of his representation of these clients and misrepresented
11   the transactions he oversaw and/or transaction areas of which he had expertise; (iv) he
12   did not serve as the General Counsel and Director-General of the China Securities
13   Regulatory Commission, and, in that role did not lead the working group responsible
14   for drafting and enacting China’s first securities law; (v) Mr. Liu did not have extensive
15   business connections; or (vi) he did not have the professional skill-set and experience
16   he represented as having.
17         Thus, Mr. Liu is forced to respond to an impermissibly vague “puzzle pleading.”
18   Rule 9(b) protects Mr. Liu from having to guess, warranting dismissal. See Patel v.
19   Parnes, 253 F.R.D. 531, 551-52 (C.D. Cal. 2008) (complaint dismissed where plaintiffs
20   “left it up to defendants and the court to try to figure out exactly what the misleading
21   statements [were], and to match the statements up with the reasons they [were] false or
22   misleading.”); Perrin v. Sw. Water Co., 2010 WL 11459200, at *9 (C.D. Cal. June 30,
23   2010) (impermissible puzzle pleading where multiple statements were alleged to be
24   false without specifying which individual statements were false and why); see Stretch
25   Lab Franchise, LLC v. Stretch Lab, LLC, 2019 WL 2279388 at *5 (dismissing
26   counterclaim based on failure to specifically allege why misrepresentation was false
27   when made).
28
                                                 -11-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 18 of 29 Page ID
                                  #:180



 1      2. Faraday’s Allegations Of Falsity Are Implausible
 2
           Faraday’s Counterclaim fails under Rule 9(b) because it is implausible for at least
 3
     two reasons: (i) its theory of falsity, to the extent that one is even alleged, defies logic
 4
     and is entirely conclusory; and (ii) Faraday contradicts its allegations in the
 5
     Counterclaim with its own allegations in its Answer.
 6
           First, as to Faraday’s theory of falsity, a court is not “required to accept as true
 7
     allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
 8
     inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 9
     Where a party alleges implausible facts, a court will disregard those allegations and
10
     dismiss the claim. See Alexander & Baldwin, Inc. v. C&H Sugar Co., Inc., 2010 WL
11
     11508374, at *7 (C.D. Cal. Apr. 21, 2010) (dismissing counterclaim based on
12
     implausible premise).
13
           As a preliminary matter, it is implausible for Faraday to allege, with no
14
     specificity, that Mr. Liu misrepresented his background and experience. Mr. Liu is a
15
     globally respected, well-known lawyer who has worked for decades in senior positions
16
     in government and the private sector, including as a partner with leading U.S. law firms.
17
     See ¶¶1, 8, 20-26. Faraday cannot seem to avoid this conclusion when it admits that
18
     someone close to Faraday recommended Mr. Liu as a “‘top notch’ capital fundraiser
19
     and attorney.” CC ¶5.
20
           If what Faraday is alleging is true – if Mr. Liu’s representations about his
21
     professional experience, and/or expertise, skill, clients, and deal flow were false – then,
22
     by Faraday’s reasoning, Mr. Liu had to have duped his prior law firms where he was a
23
     senior equity partner and the investment banks where he was a managing director into
24
     believing that he was someone he was not. He would have had to have misled his clients
25
     that he had the legal and financial experience necessary to provide them with
26
     exceptional representation. The transactions for which he represented his clients must
27
     have been negotiated and have closed to his clients’ benefit, notwithstanding Mr. Liu’s
28
                                                 -12-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 19 of 29 Page ID
                                  #:181



 1   lack of experience. The accolades he was awarded, including from The National Law
 2   Journal and Businessweek (¶¶19, 24), and the respect he earned from his colleagues
 3   (¶¶25-26) must have been undeserved. And Mr. Liu would have had to have pulled the
 4   wool over everyone’s eyes for decades.
 5         Faraday’s theory of falsity is absurd and should be disregarded as such. See Min
 6   Sook Shin v. Umeken, U.S.A., Inc., 2017 WL 6885380, at *9 n. 14 (C.D. Cal. Oct. 26,
 7   2017) (noting that a court need not accept as true implausible allegations); MJC Am.,
 8   Ltd. v. Gree Elec. Appliances, Inc. of Zhuhai, 2014 WL 12597149, at *7 (C.D. Cal.
 9   Aug. 13, 2014) (implausibility of allegations warranted dismissal).
10         Second, contradictory allegations “are inherently implausible, and fail to comply
11   with Rule 8, Twombly, and Iqbal.” See Hernandez v. Select Portfolio, Inc., 2015 WL
12   3914741, at *10 (C.D. Cal. June 25, 2015). Dismissal of contradictory allegations is
13   appropriate because they “fail to provide fair notice of the nature of the claims as well
14   as the grounds on which the claims rest.” Heber v. Toyota Motor Sales U.S.A., Inc.,
15   2017 WL 5642312, at *2 (C.D. Cal. Sept. 20, 2017).
16         Here, Faraday’s Answer contradicts its Counterclaim. In its Answer, filed within
17   just minutes of its Counterclaim, Faraday alleges that it “lacks the knowledge or
18   information sufficient to form a belief” as to Plaintiff’s allegations concerning his
19   educational background, professional background and experience, accomplishments,
20   honorary awards, his roles and duties at the investment banks and law firms where he
21   worked prior to joining Faraday, and his deal flow and client size. See Answer ¶¶10-
22   26. Indeed, Faraday maintains that it lacks the knowledge to form a belief as to the
23   following specific allegations from the Complaint:
24
           • “Mr. Liu is a New York-based attorney with decades of experience in
25           global legal, business and financial industries. He is one of the most
             experienced lawyers in New York in handling complex cross border
26
             matters involving the People’s Republic of China (‘PRC’).” ¶15.
27

28
                                               -13-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 20 of 29 Page ID
                                  #:182



 1
            • “Mr. Liu developed one of the most active and successful China and
              Asia-related practices in the United States, representing many of the
 2            most prominent PRC financial institutions in significant transactions.
 3
              Mr. Liu’s client base included numerous financial giants in the PRC, as
              well as leading companies in a wide range of industries in the PRC
 4            including transportation, infrastructure, manufacturing, insurance, and
 5
              private equity.” ¶23.

 6          • “Within Mayer Brown, Mr. Liu’s practice was recognized for its high
 7            profile clients, large deal sizes, continuing and repeat business, and
              optimal realization rates. In each year of his tenure at Mayer Brown,
 8            Mr. Liu was promoted within the firm’s equity partnership, rising to
 9            senior partner.” ¶27.3

10
            Faraday cannot have it both ways. It cannot plausibly allege that what Mr. Liu
11
     has represented about his professional experience and expertise was false and at the
12
     same time allege that it lacks knowledge or information sufficient to form a belief as to
13
     whether these same facts are true or false. These contradictions render Faraday’s
14
     Counterclaim implausible, warranting dismissal. See RePET, Inc. v. Zhao, 2016 WL
15
     11634745, at *5 (C.D. Cal. Sept. 2, 2016) (dismissing complaint because allegations
16
     concerning perpetrating the fraud at issue and the results of the fraud were
17
     contradictory); Colby v. Newman, 2013 WL 12125529, at *7 n. 11 (C.D. Cal. Aug. 29,
18
     2013) (dismissing complaint because contradictory allegations made in complaint and
19
     opposition to motion to dismiss “suggest that [fraud claim] is not grounded in any
20
     plausible facts.”).
21

22
         3. Faraday Has Failed To Plead Fraud With Specificity

23
            A pleading sounding in fraud will be dismissed where it does not plead the
24
     alleged misrepresentations with specificity – that is including the “time, place,
25
     and specific content of the false representations.” Swartz v. KPMG LLP, 476 F.3d 756,
26

27   3
     Exhibit 1 to this Motion fully sets forth the allegations Faraday had made in its Answer that contradict
28 its Counterclaim.
                                                      -14-
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 21 of 29 Page ID
                                  #:183



 1   764 (9th Cir. 2007). Faraday’s allegations fail to plead the required specificity for at
 2   least two reasons.
 3         First, claims sounding in fraud must specify the “details” of the alleged
 4   misrepresentations, including the “specific content” of the misrepresentations. Depot,
 5   Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir. 2019); see Bonilla v.
 6   Nationstar Mortg., LLC, 2018 WL 5116243, at *3 (C.D. Cal. Jan. 4, 2018) (dismissing
 7   complaint because plaintiff generally alleged purported misrepresentations and not the
 8   “specific contents      of those misrepresentation”). Paraphrasing a purported
 9   misrepresentation is insufficient; one must allege what was “actually said.” Wenger v.
10   Lumisys, Inc., 2 F. Supp. 2d 1231, 1247 (N.D. Cal. 1998) (dismissing complaint
11   because, rather than allege what defendant actually said, complaint “repackage[d]
12   defendants' actual oral statements in vague and impressionistic terms”).
13         Here, Faraday fails to plead this specific content. For example, Faraday alleges:
14
              • “Liu represented he could be FF’s Global Chief Administrative
15              Officer and General Counsel who would guide FF toward financial
                stability and an IPO.” CC ¶6;
16

17            • “Liu represented that, in the 1990s, he served as General Counsel
                and Director-General of the China Securities Regulatory
18
                Commission. In that role, he claimed to have been the lead
19              professional regulator responsible for drafting, interpreting, and
                administering China’s capital and securities market rules.” CC ¶7;
20
                and
21
              • As to Mr. Liu’s experience at Mayer Brown, Faraday alleges that
22
                “Liu claimed to have represented clients in all major categories of
23              transactions.” CC ¶10.
24
           These purported misrepresentations are not Mr. Liu’s words. Instead, they are
25
     Faraday’s summaries and/or impressions of what Mr. Liu purportedly said to Faraday.
26
     This is insufficient, and dismissal is warranted. See Fischler Kapel Holdings, LLC, et
27
     al. v. Flavor Producers, LLC et al., 2020 WL 6939887, at *6 (C.D. Cal. Nov. 25, 2020)
28
                                               -15-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 22 of 29 Page ID
                                  #:184



 1   (where plaintiffs did not “specifically allege the content” of the purported
 2   misrepresentations,   such    allegations     were   “utterly   deficient   and   cannot
 3   support fraudulent inducement claims”); UMG Recordings, Inc. v. Glob. Eagle Entm’t,
 4   Inc., 117 F. Supp. 3d 1092, 1107 (C.D. Cal. 2015) (dismissing counterclaim because
 5   generalized allegations of what was purportedly misrepresented were too vague to
 6   satisfy Rule 9(b)); Kulesa v. PC Cleaner, Inc., 2012 WL 12886844, at *5 (C.D. Cal.
 7   Oct. 12, 2012) (dismissing complaint because complaint did not allege what defendant
 8   “actually said[,]” but rather paraphrased purported misrepresentation).
 9         Second, allegations concerning misrepresentations must specify when the
10   purported false statement was made. See Salameh v. Tarsadia Hotel, 726 F.3d 1124,
11   1133 (9th Cir. 2013) (allegations of fraud “fell short of Rule 9(b)’s standard because
12   they did not identify when defendants made the representations that Plaintiffs purport
13   to be false”). Allegations as to when false statements were made must be specific and
14   cannot be general assertions of periods of time.        See Depot, Inc. v. Caring for
15   Montanans, Inc., 915 F.3d at 668 (dismissing complaint where plaintiff failed to allege
16   specific date on which false statements were made).
17         Here, Faraday has failed to provide any specific dates as to when any of the
18   purported misrepresentations were made. No year, month, or day is alleged. This is
19   insufficient and warrants dismissal. See Fischler Kapel Holdings, LLC, et al. v. Flavor
20   Producers, LLC, 2020 WL 6939887 at *6 (noting that failing to “specify the time and
21   date” of the alleged misrepresentations is grounds for dismissal); R Power Biofuels,
22   LLC v. Chemex LLC, 2016 WL 6663002, at *13 (N.D. Cal. Nov. 11, 2016) (specifying
23   an eight-month time-frame during which misrepresentations were alleged to have been
24   made is not specific enough under pleading standard); Giron v. Wells Fargo Bank, N.A.,
25   2014 WL 12589628, at *4 (C.D. Cal. May 27, 2014) (holding that allegations that false
26   statements were made at some unspecified time were insufficiently pled).
27

28
                                                 -16-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 23 of 29 Page ID
                                  #:185



 1      4. The Alleged Misrepresentations Are Inactionable Future Promises
 2         Under California Law, “a mere promise of a future performance ... is not
 3   actionable [as fraud].” Miller v. City and County of San Francisco, 187 Cal. App. 2d
 4   480, 483 (196). “[T]he breach of a contractual promise of future performance typically
 5   does not constitute a misrepresentation that will support an action for fraud.” Reese v.
 6   BP Exploration (Alaska) Inc., 643 F.3d 681, 691 (9th Cir. 2011). “Representations as
 7   to expectations and predictions as to future results or events cannot support a fraud
 8   claim.” 26 Williston on Contracts § 69:11 (4th ed.); Richard P. v. Vista Del Mar Child
 9   Care Serv., 106 Cal. App. 3d 860, 865 (1980) (“Fraudulent representations, to constitute
10   ground for relief, must be as to existing and material facts; predictions of future events
11   are ordinarily considered nonactionable expressions of opinion.”).
12         Here, notwithstanding the Counterclaim’s vagueness, one theory of falsity which
13   Faraday may be putting forth may concern Mr. Liu’s not following through on a
14   purported promise he made to Faraday concerning the professional skills and
15   experience he would bring to Faraday. For example, Faraday alleges that:
16
               • As to the duties which Jia purportedly claimed Faraday’s future
17               General Counsel would need, “Liu affirmed that he could fill all of
                 those roles and possessed the requisite experience to do so.” (CC
18
                 ¶13); and
19
               • As to additional value Mr. Liu purportedly claimed to offer Faraday,
20
                 “Liu could provide tremendous assistance to FF’s development.”
21               (CC ¶14).
22
           Following the “Ninth Circuit rule that the failure to honor a contractual obligation
23
     does not transform the original contract into a tortious misrepresentation,” these
24
     purported representations, even if false, cannot form the basis of a fraud claim against
25
     Mr. Liu and should be dismissed. In re Countrywide Fin. Corp. Mortg.-Backed Sec.
26
     Litig., 2012 WL 10731957, at *7 (C.D. Cal. June 29, 2012); see also Stretch Lab
27
     Franchise, LLC v. Stretch Lab, LLC, 2019 WL 2279388 at *4 (noting that, as to
28
                                                -17-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 24 of 29 Page ID
                                  #:186



 1   promissory fraud claim, allegations of failure to perform under an agreement are
 2   “simply not good enough for such a claim”); Kanarowski v. Bruker Nano, Inc., 2019
 3   WL 3249601, at *1 (C.D. Cal. Apr. 18, 2019) (fraud allegations failed where plaintiff
 4   offered “only events that occurred after” the signing of the agreement at issue to
 5   demonstrate the falsity of the statements made prior to entering into the agreement).
 6
        B. Faraday Has Failed To Adequately Allege Fraudulent Intent
 7

 8         Under California law, which governs Faraday’s fraudulent inducement claim,
 9   fraudulent intent is a required element. See Lovejoy v. AT&T Corp., 92 Cal. App. 4th
10   85, 93, 111 (2001). Intent is the intent to defraud or induce reliance on the alleged false
11   statements. Id. Under California law, “something more than nonperformance is
12   required to prove the defendant’s intent not to perform his promise.” Tenzer v.
13   Superscope, Inc., 39 Cal. 3d 18, 30 (1985). This “something more” cannot simply be
14   an “allegation that the defendant never intended to keep her promise.” Tanedo v. E.
15   Baton Rouge Parish School Bd., 2012 WL 5447959, at *8 (C.D. Cal. Oct. 4, 2012).
16   Rather, there must be “facts from which an inference of scienter could be
17   drawn.” Oestreicher v. Alienware Corp., 544 F. Supp. 2d 964, 968 (N.D. Cal. 2008).
18   A court cannot make this inference without “specific factual allegations” of the
19   speaker’s state of mind. Anthony v. Iron Mountain, Inc., 2020 WL 5793449, at *12
20   (C.D. Cal. Sept. 25, 2020).
21         Faraday’s Counterclaim fails to adequately allege Mr. Liu’s scienter and
22   fraudulent intent. As a preliminary matter, Mr. Liu did not have scienter or fraudulent
23   intent because Mr. Liu never misrepresented his professional experience or expertise to
24   Faraday.
25         Nevertheless, even assuming that any alleged contractual promises were false,
26   which they are not, Faraday has failed to set forth adequate specific facts concerning
27   Mr. Liu’s intent not to perform his purported promises when those promises were made.
28   First, Faraday’s theory of Mr. Liu’s purported scienter and fraudulent intent rests
                                                -18-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 25 of 29 Page ID
                                  #:187



 1   entirely on his purported subsequent nonperformance.          See CC ¶¶24-42 (listing
 2   purported examples of how Mr. Liu failed to live up to his representations that he could
 3   adequately perform as Faradays’ General Counsel). However, such allegations are
 4   inadequate to allege scienter or intent. See Section I.4; Stretch Lab Franchise, LLC v.
 5   Stretch Lab, LLC, 2019 WL 2279388 at *4 (dismissing counterclaims on scienter and
 6   intent grounds because “allegations of knowledge of falsity and intent to defraud are
 7   almost automatically deficient where all one is able to plead is nonperformance.”);
 8   Grand Fabrics Int’l Ltd. v. Melrose Textile, Inc., 2018 WL 6112619, at *2 (C.D. Cal.
 9   May 14, 2018) (“nonperformance alone will not support a finding of
10   promissory fraud.”); UMG Recordings, Inc. v. Glob. Eagle Entm't, Inc., 117 F. Supp.
11   3d at 1109 (“intent not to perform cannot be proved simply by showing a subsequent
12   failure to perform.”) (citing authorities).
13         Second, the totality of Faraday’s state-of-mind allegations are as follows:
14
               • “Liu intentionally misrepresented his credentials, experience, and
15               connections to fraudulently induce FF to hire him in the roles of
                 Global General Counsel, Global Chief Administrative Officer,
16
                 Global Senior Advisor, and Senior Board Member, and offer him
17               two lucrative employment contracts.” CC ¶1.

               • “Liu knew these representations were false when he made them, or
18

19               he made those representations without regard for their truth.” CC
                 ¶50.
20

21             • “Liu intended that FF rely on those representations and made those
                 representations to induce FF to hire him and to enter the
22
                 Employment Agreement with him.” CC ¶51.
23

24
           Rather than allege specific facts, as it is required to do, Faraday has alleged only

25
     impermissibly conclusory and threadbare recitals of the elements of its fraudulent

26
     inducement claim. This is not enough and dismissal is accordingly appropriate. See

27
     Manlin v. Ocwen Loan Servicing, LLC, 2017 WL 8180779, at *4 (C.D. Cal. Dec. 7,

28
     2017) (dismissing complaint because allegations of intent were merely conclusory
                                                   -19-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 26 of 29 Page ID
                                  #:188



 1   recitals of the elements of the cause of action, including “Defendant[’s] promises and
 2   representations ... were false, and were known, or should have been known, to be false
 3   at the time they were made, or were made by defendant[ ] in reckless disregard of the
 4   truth.”); Apex Compounding Pharmacy, LLC v. eFax Corp., 2017 WL 9500946, at *4
 5   (C.D. Cal. Apr. 20, 2017) (dismissing complaint where plaintiff provided only
 6   conclusory allegations recited from the elements of the cause of action as to defendant’s
 7   intent not to fulfill the promise at issue); Sanchez v. Aurora Loan Servs., LLC, 2014 WL
 8   12589660, at *19 n. 129 (C.D. Cal. June 10, 2014) (noting that allegations such as that
 9   defendant “made the promises with no intent to perform” would be insufficient to plead
10   the speaker’s fraudulent state of mind “absent some facts tending to show that
11   defendants in fact intended to defraud”); Stadco Acquisition LLC v. Aerospace Holdings
12   Inc., 2016 WL 9343762, at *6 (C.D. Cal. Sept. 21, 2016) (dismissing complaint for lack
13   of scienter because plaintiff failed to allege “any particular facts” concerning the
14   knowing falsity of its statements).
15         C. Faraday’s Counterclaim For Rescission Fails
16
             Faraday has failed to adequately allege its counterclaim for rescission of the
17
     Employment Agreement. As a cause of action, Faraday’s rescission counterclaim is
18
     premised and dependent upon its fraudulent inducement counterclaim. Accordingly,
19
     dismissal of the latter requires dismissal of the former. Moreover, a standalone cause
20
     of action for rescission does not exist – it is at best a remedy for Faraday’s fraudulent
21
     inducement claim.
22

23   II.     FARADAY’S AND SMART KING’S AFFIRMATIVE DEFENSE OF
             FRAUDULENT INDUCEMENT SHOULD BE STRICKEN
24

25           Rule 12(f) provides that a court “may strike from a pleading an insufficient
26   defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.
27   P. 12(f). The function of a 12(f) motion to strike is to avoid the expenditure of time and
28   money that must arise from litigating spurious issues by dispensing with those issues
                                                -20-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 27 of 29 Page ID
                                  #:189



 1   prior to trial. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010).
 2          A court may strike an affirmative defense if it is insufficiently pled. Deutsch-
 3   Hollandische Tabakgesellschaft Mbh & Co., Kg v. Trendsettah USA, Inc., 2017 WL
 4   7080262, at *2 (C.D. Cal. June 16, 2017). A party pleading an affirmative defense
 5   sounding in fraud must allege that affirmative defense subject to the heightened
 6   pleading standards of Rule 9(b). See Gibson Brands, Inc. v. John Hornby Skewes &
 7   Co., 2014 WL 4187979, at *6 (C.D. Cal. Aug. 22, 2014); see also Bay City Surgery
 8   Ctr., Inc. v. Int’l Longshore & Warehouse Union-Pac. Mar. Ass’n Welfare Plan Bd. of
 9   Trustees, 2016 WL 11185299, at *3 (C.D. Cal. Aug. 31, 2016) (“in all averments of
10   fraud or mistake, the circumstances constituting fraud or mistake shall be stated with
11   particularity.”).
12          Here, Faraday and Smart King fail to plead their Affirmative Defense of
13   fraudulent inducement with the required particularity. The entirety of their Affirmative
14   Defense is one sentence: “Liu’s Complaint and the claims therein fail as they rely upon
15   contracts the Liu fraudulently induced FF to enter.”         Answer ¶2 of Affirmative
16   Defenses. Nothing about this single conclusory statement comes close to adequately
17   alleging with particularity the circumstances constituting the fraud which Faraday
18   maintains Mr. Liu perpetrated. Even if the allegations set forth in the Counterclaim
19   were incorporated by reference into the Affirmative Defense, which they are not, the
20   Affirmative Defense would still be lacking for all the reasons sets forth above in
21   Sections I.A-B. Accordingly, the Affirmative Defense should be stricken. See Gibson
22   Brands, Inc. v. John Hornby Skewes & Co., 2014 WL 4187979 at *6 (striking
23   affirmative defense of fraud because “[n]ot only does Defendant neglect to state ‘the
24   who, what, when, where, and how’ of the purported fraud … Defendant’s conclusory
25   assertion provides neither the ‘nature’ nor the ‘grounds’ for the fraud such that Plaintiff
26   would have fair notice of the defense.”); Trademark Holdings of Illinois, LLC v. Kings
27   Two Dental Supply, 2009 WL 10674423, at *4 (C.D. Cal. Aug. 20, 2009) (striking
28   affirmative defense of fraudulent misrepresentation for failing to state a claim under
                                                -21-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 28 of 29 Page ID
                                  #:190



 1   Rule 9(b), as “Defendant’s simple statement that ‘Plaintiff misrepresented and
 2   fraudulently represented and reported to the United States Customs Service the true
 3   ownership of the trademarked products’ … is not pled with sufficient particularity
 4   under Rule 9(b) because it does not include specific times, places, or content of the
 5   misrepresentations.”).
                                            CONCLUSION
 6

 7         For all of the foregoing reasons, Plaintiff’s motion to dismiss and motion to strike
 8   should be granted in their entirety.
 9

10                                           THE LAW OFFICES OF BENJAMIN TAYLOR
      DATED: December 10, 2020               A Professional Corporation
11

12

13                                           By:/s/ Benjamin Taylor
                                                  BENJAMIN TAYLOR
14
                                                  Attorneys for Plaintiff
15                                                HONG LIU
16

17                                           SEIDEN LAW GROUP LLP
18

19                                           By: /s/ Amiad Kushner
                                                  AMIAD KUSHNER
20
                                                  JAKE NACHMANI
21                                                Attorneys for Plaintiff
                                                  HONG LIU
22

23

24

25

26

27

28
                                                -22-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 74-1 Filed 12/10/20 Page 29 of 29 Page ID
                                  #:191


                                CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on this day I caused a true and correct copy of the foregoing
 3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
 4   is available for viewing and downloading via the ECF System and will be served by
 5   operation of the ECF System upon all counsel of record.
 6

 7   Dated: December 10, 2020                            /s/ Benjamin Taylor
 8                                                          Benjamin Taylor
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -23-
                            MEMORANDUM OF POINTS AND AUTHORITIES
